UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT


                          No. 99-60359
                 Civil Action No. 3:97-CV-22-BN


           GENE BECK; SHARON BECK; THOMAS WYATT BECK;
       CHARLES BRANDON BECK, Surviving Mother, Father and
              Siblings of Decedent, Jason T. Beck,

                           Plaintiffs-Appellees-Cross-Appellants,

                             versus

       DEAN SCOTT, Badge No. 527; LAURIE HAMLIN, Badge No. 361,
   Individually and as duly commissioned police officers of the
    City of Jackson, Mississippi; ROBERT JOHNSON; BRACY COLEMAN;
     JIMMY WILSON, Individually and as the duly commissioned and
appointed police chiefs and interim police chiefs for the City of
  Jackson, Mississippi; KANE DITTO, Individually and as Mayor for
          the City of Jackson, Mississippi; STEVEN MCDONALD,
         Badge No. 401, Individually and as duly commissioned
 police officer of the City of Jackson, Mississippi; BARRY HOMAN,
  Badge 317, Individually and as duly commissioned police officer
 of the City of Jackson, Mississippi; B. A. OWENS, Badge No. 437,
 Individually and as duly commissioned police officer of the City
                       of Jackson, Mississippi,

                                      Defendants - Cross-Appellees,

                  CITY OF JACKSON, MISSISSIPPI,

                            Defendant - Appellant-Cross-Appellee.


      Appeal from the United States District Court for the
                Southern District of Mississippi


                          July 17, 2000




Before DAVIS, JONES, and STEWART, Circuit Judges.
PER CURIAM:*

              The City of Jackson has raised several complaints against

the judgment in favor of appellees.                Principally, the City asserts

that    the   verdict    exonerating         officers     Scott      and   Hamlin   from

individual section 1983 liability is inconsistent with its finding

that the City is liable for a programmatic failure to train its

police    officers      that    rose    to       the   level    of   unconstitutional

deliberate indifference.             This argument suffers from a fatal flaw.

It is the courts’ duty to reconcile a verdict if at all possible in

order    to   effectuate       the    jury’s      decisions.         Atlantic   &   Gulf

Stevedores, Inc. V. Ellerman Lines, Ltd., ____ U.S. ____, 82 S.Ct.

780, 786 (1982).          See also Wright & Miller, 9A Federal Civil

Practice & Procedure § 2510, at 203 (1995 ed.).                      Read in light of

the jury instructions, the verdict is not facially inconsistent.

The jury instructions repeatedly explained that if the individual

police officers acted with objective reasonableness under the

circumstances, they might be qualifiedly immune even though the

City remained liable for the unconstitutional excessive force that

was caused by its inadequate training policy.                        The jury verdict

directly applied this admonition.                 The City’s burden, then, is to

show that the instructions were incorrect.                     It has not done so.




      *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.

                                             2
            The only errors in this part of the charge are (a) an

evident mis-speaking by the district court when he generally

defined qualified immunity at the top of transcript p. 1180, and

(b) the verdict space (unanswered by the jury) that would have held

the police officers liable in their “official capacity.”             The City

objected to neither of these errors, so our review must be for

plain error.    The first error is overcome by the court’s correct

statements on qualified immunity throughout the remainder of the

charge, particularly when describing the City’s possible liability

for   failure   to   train.     The   second   error,   consisting    of   the

“official    capacity”   liability        blank,   represents   a   harmless,

redundant expression of the principle of qualified immunity the

court had articulated.        It added nothing to the verdict form that

was not already there and does not prevent us from understanding

the intent of the verdict.

            The other errors asserted by the city are meritless.            We

need not reach the Becks’ cross-points on appeal.

            The judgment is AFFIRMED.




                                      3